                      IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                              CHARLOTTE DIVISION
                         DOCKET NO. 3:18-CV-573-FDW-DCK

 IONA FRANKLIN,                              )
                                                   )
                    Plaintiff,                     )
                                                   )
    vs.                                            )                 ORDER
                                                   )
 MARK T. ESPER,                                    )
 Secretary of the Army,                            )
                                                   )
                   Defendant.                      )


          THIS MATTER IS BEFORE THE COURT on Defendant’s “Motion For A Stay Of

Case In Light Of Lapse Of Appropriations” (Document No. 13) filed January 3, 2019. This motion

has been referred to the undersigned Magistrate Judge pursuant to 28 U.S.C. § 636(b), and

immediate review is appropriate. Having carefully considered the motion and the record, and

noting consent of Plaintiff’s counsel, the undersigned will grant the motion.

          IT IS, THEREFORE, ORDERED that Defendant’s “Motion For A Stay Of Case In Light

Of Lapse Of Appropriations” (Document No. 13) is GRANTED.

          IT IS FURTHER ORDERED that the parties shall conduct an Initial Attorney’s

Conference pursuant to Local Rule 16.1 within fourteen (14) days of funding being restored to

the Department of Justice.

                                           Signed: January 3, 2019
